Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael A. Scott appeals the district court orders and judgment granting the Defendants’ motions to dismiss, denying his motion to amend the complaint and denying reconsideration. We have reviewed the record and the district court’s orders and affirm on the reasoning of the district court. Scott v. City of Virginia Beach, No. 2:10-cv-00625-RAJDEM (E.D.Va., Sept. 29, 2011; April 4, 2012; Nov. 27, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.